411 F.2d 792
VICTOR TOOL AND MACHINE CORPORATION, a Corporation, and Panama Awning Co., a Corporation, Plaintiffs-Appellants,v.SUN CONTROL AWNINGS, INC., a Corporation, Sun Control Manufacturing and Distributing Company, a Corporation, and Charles W. Suchner, Jointly and Severally, Defendants-Appellees.
No. 18749.
United States Court of Appeals Sixth Circuit.
April 17, 1969.

Austin A. Webb, Kalamazoo, Mich., for appellants.
Hiram P. Settle, Jr., Southfield, Mich., Settle, Batchelder & Oltman, Southfield, Mich., on brief, for appellees.
Before EDWARDS and COMBS, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER.

1
For the reasons stated in the District Judge's opinion, 299 F. Supp. 868, the judgment is affirmed.